COURT OF APPEALS
SANDEE BRYAN MARION                       FOURTH COURT OF APPEALS DISTRICT                       KEITH E. HOTTLE
  CHIEF JUSTICE                             CADENA-REEVES JUSTICE CENTER                         CLERK OF COURT
KAREN ANGELINI                                 300 DOLOROSA, SUITE 3200
MARIALYN BARNARD                             SAN ANTONIO, TEXAS 78205-3037
REBECA C. MARTINEZ                         WWW.TXCOURTS.GOV/4THCOA.ASPX                             TELEPHONE
PATRICIA O. ALVAREZ                                                                                (210) 335-2635
LUZ ELENA D. CHAPA
JASON PULLIAM                                                                                      FACSIMILE NO.
  JUSTICES                                                                                          (210) 335-2762


                                                 March 16, 2015

       Lauren A. Scott                                           Robert Sirianni Jr.
       Assistant District Attorney                               400 North New York, Suite 215
       Paul Elizondo Tower, Third Floor                          Winter Park, FL 32789
       101 W. Nueva                                              * DELIVERED VIA E-MAIL *
       San Antonio, TX 78205
       * DELIVERED VIA E-MAIL *

       RE:    Court of Appeals Number:        04-13-00637-CR
              Trial Court Case Number:        2012CR2446
              Style: Jeffrey Theisen
                     v.
                     The State of Texas

              The Court has this date issued the Mandate in the above styled and numbered cause.

                                                             Very truly yours,
                                                             KEITH E. HOTTLE, CLERK


                                                             Cynthia A. Martinez
                                                             Deputy Clerk, Ext. 53853
                                                             Deputy Clerk, Ext. 53853